09-00504-mg   Doc 1100   Filed 10/12/18 Entered 10/12/18 19:21:47   Main Document
                                      Pg 1 of 47
09-00504-mg   Doc 1100   Filed 10/12/18 Entered 10/12/18 19:21:47   Main Document
                                      Pg 2 of 47
09-00504-mg   Doc 1100   Filed 10/12/18 Entered 10/12/18 19:21:47   Main Document
                                      Pg 3 of 47




                               Exhibit A
09-00504-mg     Doc 1100   Filed 10/12/18 Entered 10/12/18 19:21:47   Main Document
                                                                       CONFIDENTIAL
                                        Pg 4 of 47


   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK

                                                        Chapter 11
   In re:                                               Case No.: 09-50026 (MG)

   MOTORS LIQUIDATION COMPANY, et al.,

   Debtors.


   MOTORS LIQUIDATION COMPANY                           Adversary Proceeding
   AVOIDANCE ACTION TRUST                               Case No.: 09-00504 (MG)

   Plaintiff,

   v.

   JPMORGAN CHASE BANK, N.A., et al.,

   Defendants.




                 EXPERT REPORT OF PROFESSOR STEVEN L. HARRIS

                                    CONFIDENTIAL



                                     January 31, 2017
09-00504-mg     Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47             Main Document
                                                                                    CONFIDENTIAL
                                           Pg 5 of 47


   I.     EXPERT QUALIFICATIONS

          1.      I am a Professor at Chicago-Kent College of Law, where I teach secured

   transactions, contracts, remedies, and bankruptcy. Since I joined the faculty of Chicago-Kent in

   1997, I have been named a Norman & Edna Freehling Scholar and served as Acting Director of

   the Graduate Program in Financial Services Law. Immediately prior to joining the faculty at

   Chicago-Kent, I was a professor at the University of Illinois College of Law for approximately

   12 years. I also have taught commercial law as a Visiting Professor at the law schools of the

   University of Chicago, University of Michigan, and Northwestern University. During 1990-91,

   I was a scholar in residence at the Chicago law firm of Sidley & Austin, where my practice

   centered on commercial law and financing, workouts, and bankruptcy.

          2.      I am the author or co-author of more than two dozen publications discussing

   secured transactions and related issues. These publications include articles in academic law

   journals as well as law journals intended primarily for practicing lawyers. They also include

   Security Interests in Personal Property, a casebook on Uniform Commercial Code Article 9,

   the sixth edition of which was published in 2016.

          3.      I am an elected member of the American Law Institute and a fellow of the

   American College of Commercial Finance Lawyers.

          4.      I have served as an expert on secured financing and related issues in both State

   and Federal courts. Exhibit A, which is attached hereto, lists the cases in which I have testified

   in the last four years. Exhibit B, also attached, lists all publications I have authored in the last

   ten years.

          5.      I have frequently consulted with law firms concerning issues arising under

   Article 9, including with respect to documentation of transactions.


                                                   -1-
09-00504-mg    Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47         Main Document
                                                                              CONFIDENTIAL
                                         Pg 6 of 47


          6.     I was actively involved in the drafting of Revised Article 9 of the Uniform

   Commercial Code (“Article 9”), which, as part of the Official Text of the Uniform Commercial

   Code (“UCC”), has been enacted with some amendments by Delaware (as Article 9 of the

   Delaware Uniform Commercial Code) and all the other States of the United States. From 1989

   to 1993, I served with Professor Charles W. Mooney, Jr., as reporter to the Article 9 Study

   Committee, which the Permanent Editorial Board for the Uniform Commercial Code

   established with the support of its sponsors, The American Law Institute and the National

   Conference of Commissioners on Uniform State Laws (collectively, the “Sponsors”).

          7.     As reporters to the Study Committee, Professor Mooney and I prepared working

   papers for the members and led the substantive discussions at the Study Committee meetings.

   We wrote an extensive Report, which the Study Committee adopted.

          8.     At the recommendation of the Study Committee, in 1993 the Sponsors

   established the official Drafting Committee to Revise Uniform Commercial Code Article 9

   (“Drafting Committee”) and appointed Professor Mooney and me as the reporters, a position

   we held until 1999. Professor Mooney and I were responsible for drafting Revised Article 9

   and its Official Comments. As we had done for the Study Committee, we coordinated the

   agendas for the Drafting Committee and prepared working papers that analyzed the substantive

   issues and made policy recommendations. We also crafted statutory language to implement the

   Drafting Committee’s decisions.

          9.     In 2008, after Revised Article 9 had been in force for some years, the Sponsors

   established a Drafting Committee on Amendments to Uniform Commercial Code Article 9

   (“Committee”). As the Committee’s reporter I was responsible for drafting amendments to

   Revised Article 9 and its Official Comments, in accordance with the Committee’s decisions.

                                               -2-
09-00504-mg     Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47            Main Document
                                                                                   CONFIDENTIAL
                                           Pg 7 of 47


   The Committee’s work was approved by the Sponsors in 2010 and has since been enacted into

   law, with some amendments, in each of the 50 United States.

          10.     A copy of my curriculum vitae, which accurately describes significant aspects of

   my education and professional experience and accomplishments, is attached hereto as Exhibit

   B.

   II.    PURPOSE OF THE ANALYSIS

          11.     I have been engaged by the group of term lenders identified on Exhibit C, which

   is attached hereto, as an expert on certain issues pertaining to secured transactions and related

   issues in connection with the above-captioned matter. In particular, I have been asked to

   express my opinion concerning (a) the reasonableness of any belief that Mayer Brown (as

   defined below) may have had that JPMorgan (also as defined below) authorized the filing of

   the Termination Statement (also as defined below); and (b) whether the provisions of Article 9

   reflect a deliberate decision of the drafters to place the burden of investigating the legal status

   of a financing statement on prospective creditors.

          12.     For my work in connection with this assignment, I am paid at the rate of $700

   an hour and receive reimbursement of expenses. Payment for my services does not depend in

   any way on the opinions that I form or on the outcome of this matter. No people under my

   supervision have assisted me in this matter.

   III.   PREPARATION OF THE OPINIONS

          13.     In preparing my opinions, I have reviewed, among other things, certain

   documents and judicial opinions pertaining to this matter. These documents and judicial

   opinions are listed in Exhibit D, which is attached hereto.




                                                   -3-
09-00504-mg      Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47            Main Document
                                                                                   CONFIDENTIAL
                                           Pg 8 of 47


          14.     I have been asked to assume that the law of the State of Delaware governs the

   effectiveness of the Main Term Loan UCC-1 (as defined below). Accordingly, my opinions

   refer to provisions of Article 9 of the Uniform Commercial Code as enacted by the State of

   Delaware. 1

   IV.    OPINIONS

          A.      Mayer Brown Could Not Reasonably Have Believed that JPMorgan
                  Authorized the Filing of the Termination Statement

          15.     Based on my review of the materials listed in Exhibit D and on reasonable

   inferences drawn from them, I assume that the following events have occurred:

                  a.      In 2001, General Motors Corporation, a Delaware corporation (“GM”),

                          Auto Facilities Real Estate Trust 2001-1, a Delaware business trust, and

                          others entered into a financing transaction (“Synthetic Lease

                          Transaction”) pursuant to a Participation Agreement dated as of October

                          31, 2001, which was amended on February 6, 2003 (as amended,

                          “Participation Agreement”).

                  b.      JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank)

                          was the Administrative Agent (in such capacity “JPMorgan”) under the

                          Participation Agreement. See Annex A to the Participation Agreement.

                  c.      On or around November 29, 2006, GM as Borrower, Saturn Corporation

                          as Guarantor, JPMorgan Chase Bank, NA, as Administrative Agent, and

                          others entered into a financing transaction pursuant to a Credit

   1
     Delaware Code, Title 6, Subtitle I, Article 9. Unless indicated to the contrary, all statutory
   citations are to provisions of Article 9 in effect in Delaware as of October 30, 2008. The
   provisions cited are substantially identical to provisions of the then-current Official Text of the
   Uniform Commercial Code.

                                                  -4-
09-00504-mg    Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47         Main Document
                                                                              CONFIDENTIAL
                                         Pg 9 of 47


                        Agreement dated as of November 29, 2006 (“Term Loan”). See Dep. Ex.

                        36. The Term Loan was wholly unrelated to the Synthetic Lease

                        Transaction.

                 d.     The Synthetic Lease Transaction was set to mature on October 31, 2008

                        (“Maturity Date”). See Annex A to the Participation Agreement.

                 e.     Prior to the Maturity Date, GM decided to exercise its option under the

                        Lease (as defined in Annex A to the Participation Agreement) to

                        purchase the Properties (also as defined in Annex A to the Participation

                        Agreement). See Dep. Ex. 7. 2

                 f.     On or about October 1, 2008, GM engaged Mayer Brown LLP to prepare

                        the documentation necessary to complete the purchase and unwind the

                        Synthetic Lease Transaction. Id.

                 g.     Of the Mayer Brown LLP personnel who participated in the events that

                        led to the documentation, four are relevant hereto: (i) Robert Gordon, a

                        partner; (ii) Ryan Green, an associate; (iii) Michael Perlowski, a

                        paralegal; and (iv) Stewart Gonshorek, a paralegal (collectively, “Mayer

                        Brown”). Green Dep. Tr., Jan. 27, 2010 (“Green Dep.”), at 6-9.

                 h.     Mayer Brown understood that it was authorized to prepare UCC-3

                        termination statements for financing statements that had been filed in

                        connection with the Synthetic Lease transaction. Mayer Brown did not

                        understand that it was to prepare termination statements for any


   2
     Unless indicated to the contrary, deposition exhibit numbers without a prefix refer to the
   original 2010 deposition exhibit numbers.

                                               -5-
09-00504-mg   Doc 1100   Filed 10/12/18 Entered 10/12/18 19:21:47              Main Document
                                                                                CONFIDENTIAL
                                      Pg 10 of 47


                     financing statement filed in connection with any other transaction. Green

                     Dep. at 88.

               i.    On or before October 6, 2008, Mr. Green prepared a draft of a closing

                     checklist for the repayment (“Checklist”). See Dep. Ex. TL-109. The

                     Checklist had a section titled “Properties.” The section identified five

                     different properties, in three different cities in Michigan. Id.

               j.    On October 7, 2008, Mr. Green asked Mr. Perlowski to conduct “full

                     UCC searches” in Delaware and Michigan relating to GM as borrower

                     and JPMorgan Chase Bank, as agent. Mr. Green also requested that Mr.

                     Perlowski provide him with “a list of the UCCs that need to be

                     terminated” in connection with the unwinding of the Synthetic Lease

                     Transaction. Dep. Ex. 1.

               k.    Mr. Perlowski informed Mr. Green, apparently on October 7, 2008, that

                     it was impossible to perform a search of the Delaware UCC records that

                     was as specific as the one that Mr. Green had requested. Perlowski Dep.

                     Tr., Jan. 27, 2010, at 11.

               l.    On October 7, 2008, Mr. Perlowski also informed Mr. Green that “any

                     effective financing statement of record against [GM] would be of record

                     with the Office of the Delaware Secretary of State.” Dep. Ex. 2. It

                     appears that Mr. Green also asked Mr. Perlowski to search for filings

                     against Auto Facilities Real Estate Trust 2001-1. Id.

               m.    On October 9, 2008, Mr. Perlowski e-mailed the results of the search to

                     Mr. Green. Dep. Ex. 4. In the e-mail, Mr. Perlowski explained that the

                                              -6-
09-00504-mg   Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47           Main Document
                                                                               CONFIDENTIAL
                                        Pg 11 of 47


                       search identified four active filings, two against GM and two against

                       Auto Facilities Real Estate Trust 2001-1. Id.

               n.      Mr. Perlowski’s e-mail described the filings against GM as follows:

                    (i)       “blanket-type financing statement as to real property and related

                              collateral located in Marion County, Indiana (file number

                              2092526 7, file date April 12, 2002)” (“Synthetic Lease UCC-1”)

                              (id.); and

                    (ii)      “financing statement as to equipment, fixtures and related

                              collateral located at certain U.S. manufacturing facilities (file

                              number 6416808 4, file date November 30, 2006)” (“Main Term

                              Loan UCC-1”) (id.).

               o.      The e-mail attached copies of both of these financing statements. See id.

               p.      Sometime after the original Checklist was drafted, Mayer Brown added

                       to it a termination statement for each of these financing statements. See

                       Dep. Ex. 9. Mayer Brown also prepared draft termination statements for

                       each of these financing statements, including the Main Term Loan UCC-

                       1. I will refer to the termination statement for the Main Term Loan UCC-

                       1 as the “Termination Statement.” See Dep. Ex. 14.

               q.      On October 15, 2008, Mr. Green circulated copies of the drafts of the

                       closing checklist and the termination statements to Mardi Merjian, an

                       attorney at Simpson Thacher & Bartlett LLP. Dep. Ex. 15.




                                               -7-
09-00504-mg   Doc 1100   Filed 10/12/18 Entered 10/12/18 19:21:47           Main Document
                                                                             CONFIDENTIAL
                                      Pg 12 of 47


               r.    On October 17, 2008, Mr. Merjian responded, “nice job on the

                     documents.” Dep. Ex. 16. I am not aware of evidence that Mr. Merjian

                     objected to the filing of the Termination Statement.

               s.    On or about October 29, 2008, Mr. Merjian executed an escrow letter

                     that referred to a termination statement for the Main Term Loan UCC-1.

                     Dep. Exs. 21 & 22.

               t.    On or about October 30, 2008, Mr. Gonshorek instructed CT Lien

                     Solutions, a UCC filing service, to file the Termination Statement. Dep.

                     Ex. 25.

               u.    Sometime prior to the filing of the Termination Statement, Mr.

                     Gonshorek approached Mr. Green and raised a “concern” about whether

                     the Main Term Loan UCC-1 related to the Synthetic Lease because the

                     list of “cities and states” on Schedule 1 to Annex I to the Main Term

                     Loan UCC-1 (“Schedule 1”) was “broader” than the list of cities and

                     states on the closing checklist. During this conversation, Mr. Gonshorek

                     showed Mr. Green a copy of Schedule 1. Green Dep. at 95-99.

               v.    Nevertheless, Mr. Green did not have a conversation about Mr.

                     Gonshorek’s concern with his superior, Robert Gordon, or with anybody

                     at JPMorgan. Id. at 98:21-25. In addition, I am not aware of any

                     evidence that Mr. Green made any effort to resolve Mr. Gonshorek’s

                     concern.




                                             -8-
09-00504-mg      Doc 1100    Filed 10/12/18 Entered 10/12/18 19:21:47           Main Document
                                                                                 CONFIDENTIAL
                                          Pg 13 of 47


                  w.     Mr. Green has testified that, at the time of the filing of the Termination

                         Statement, he believed that the Main Term Loan UCC-1 was related to

                         the Synthetic Lease Transaction, and not to the Term Loan. Id. at 99:1-8.

          16.     In my opinion, Mayer Brown’s belief that the Main Term Loan UCC-1

   pertained to the Synthetic Lease Transaction (assuming it was subjectively held) was not

   objectively reasonable. Accordingly, Mayer Brown’s belief that JPMorgan authorized the filing

   of the Termination Statement (assuming it was subjectively held) was not objectively

   reasonable.

          17.     An attorney cannot reasonably conclude that a given filed financing statement

   pertains to a particular transaction merely because the financing statement names the debtor

   and secured party with respect to that transaction. In particular, the fact that the Main Term

   Loan UCC-1 names General Motors Corporation as debtor and JPMorgan Chase Bank, as

   administrative agent, as secured party is an insufficient basis for an attorney charged with

   preparing or filing termination statements in conjunction with the unwinding of the Synthetic

   Lease Transaction to form a reasonable belief that the Main Term Loan UCC-1 pertains to the

   Synthetic Lease Transaction.

          18.     There are three main reasons why it would be unreasonable to conclude from

   the fact that the debtor and secured party named in the Main Term Loan UCC-1 appear to be

   the debtor and secured party in the Synthetic Lease Transaction, that the Main Term Loan

   UCC-1 pertains to the Synthetic Lease Transaction:

                  a.     A given secured party may engage in several transactions with the same

                         debtor and may file a separate financing statement with respect to each

                         transaction.

                                                 -9-
09-00504-mg     Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47             Main Document
                                                                                   CONFIDENTIAL
                                          Pg 14 of 47


                 b.      A given person may act as the collateral agent, administrative agent, or

                         other representative of many different secured parties in many different

                         transactions and, as such, may appear as the secured party of record in

                         filed financing statements that pertain to many different transactions. 3

                 c.      The effectiveness of a financing statement is not limited to a particular

                         transaction. A single financing statement may cover multiple

                         transactions. Suppose for example that, in 2015, Debtor granted a

                         security interest to Lender in an item of equipment to secure a $10,000

                         loan and that Lender perfected the security interest by filing a financing

                         statement covering “equipment.” In 2016, the loan was repaid and the

                         security interest discharged, but no termination statement was filed. In

                         2017, Debtor and Lender entered into an entirely unrelated transaction,

                         in which Debtor granted a security interest in a different item of

                         equipment to secure a new $50,000 loan. The financing statement filed

                         in 2015 ordinarily would be effective to perfect the security interest for

                         the second transaction, and priority as against a competing security

                         interest would date from 2015.

          19.    Moreover, the concern that Mr. Gonshorek expressed to Mr. Green is highly

   significant. An attorney advised of Mr. Gonshorek’s concern would not reasonably believe that




   3
    This factor is particularly likely in the case of a large debtor like GM and a large bank like
   JPMorgan Chase. Indeed, during the three years at which Mr. Gonshorek was employed by
   Mayer Brown LLC (February 6, 2006, to April 2, 2009), the firm “did a lot of deals with
   General Motors and the agent was JPMorgan.” Gonshorek Dep. Tr., Jan. 28, 2010, at 8.

                                                 -10-
09-00504-mg       Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47             Main Document
                                                                                     CONFIDENTIAL
                                            Pg 15 of 47


   the Main Term Loan UCC-1 pertains to the Synthetic Lease Transaction without obtaining

   further information.

                    a.     Even a basic familiarity with UCC filings would be sufficient to enable

                           an attorney who reads the Main Term Loan UCC-1 to understand that

                           Schedule 1 relates to the collateral covered by the Main Term Loan

                           UCC-1.

                    b.     Schedule 1 lists 42 properties, whereas the Checklist for the Synthetic

                           Lease Transaction lists only five.

                    c.     At least 41 of the 42 properties listed on Schedule 1 are not mentioned

                           on the Checklist for the Synthetic Lease Transaction. 4 These properties

                           are located in 11 states and 29 cities that are not mentioned on the

                           Checklist. At least four of the properties on the Checklist are not listed

                           on Schedule 1. 5

                    d.     I am not aware of anything in the Participation Agreement or any of the

                           other transaction documents (MB008285-8840) (collectively, the

                           “Transaction Documents”) that suggests that any of the 41 properties not

                           on the Checklist were included in the Synthetic Lease Transaction.

                    e.     The fact that the vast proportion, if not all, of the collateral covered by a

                           financing statement is unrelated to a given transaction would be highly

                           suggestive—even to an attorney with only a basic understanding of the


   4
     The forty-second property is GM Powertrain Flint Engine South, which conceivably could be
   the same as GM Powertrain L6 Engine Plant, which the Checklist shows to be located in Flint.
   5
       The fifth property is the GM Powertrain L6 Engine Plant. See note 3, supra.

                                                   -11-
09-00504-mg     Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47          Main Document
                                                                                 CONFIDENTIAL
                                           Pg 16 of 47


                          UCC filing system—that the financing statement pertains only to a

                          different transaction. It would be customary for an attorney to consider

                          this fact a “red flag” whose warning should not be ignored.

          20.     In complex transactions, it is not uncommon for financing statements to indicate

   the collateral on an annex that incorporates terms from transaction documents relating to the

   financing statement. The Main Term Loan UCC-1 takes this approach, which gives rise to

   other aspects of Main Term Loan UCC-1 that strongly suggest that the Main Term Loan UCC-

   1 is not pertinent to the Synthetic Lease Transaction:

                  a.      The Main Term Loan UCC-1 refers to loans made pursuant to a

                          transaction that is different from the Synthetic Lease Transaction.

                          Specifically, the Annex to the Main Term UCC-1 (“Annex”) refers to

                          loans made to GM “pursuant to the Credit Agreement,” which the Annex

                          defines as a “term loan agreement, dated as of November 29, 2006”

                          (“Credit Agreement”). Dep. Ex. 4. The Credit Agreement is not

                          mentioned in any of the Transaction Documents.

                  b.      The Main Term Loan UCC-1 refers to different parties from those

                          involved in the Synthetic Lease Transaction. Specifically, the Annex

                          refers to Saturn Corporation, which is not mentioned in any of the

                          Transaction Documents.

                  c.      The Main Term Loan UCC-1 refers to different agreements from those

                          relating to the Synthetic Lease Transaction. In addition to the Credit

                          Agreement, the Annex refers to a Collateral Agreement dated as of




                                                 -12-
09-00504-mg     Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47            Main Document
                                                                                  CONFIDENTIAL
                                          Pg 17 of 47


                         November 29, 2006. Neither of these agreements is mentioned in any of

                         the Transaction Documents.

                 d.      The Main Term Loan UCC-1 refers to different properties from those

                         relating to the Synthetic Lease Transaction. Specifically, Schedule 1

                         refers to at least 41 properties that are not Permitted Properties for the

                         Synthetic Lease Transaction. A list of Permitted Properties appears as

                         Exhibit A to the First Amendment to the Participation Agreement and as

                         Revised Exhibit B to the Agency Agreement (MB008414-16). In

                         addition, this list is displayed on the very first page of a closing binder

                         that was produced from Mayer Brown’s files (MB008279) and would

                         commonly have been used as a resource for attorneys working on the

                         Synthetic Loan Transaction. Moreover, of the 12 Permitted Properties, at

                         least 11 are not referred to on Schedule 1 or in the Annex.

          21.    Like the Main Term Loan UCC-1, the Synthetic Lease UCC-1 indicates the

   collateral on an annex that incorporates terms from transaction documents relating to the

   financing statement. The differences between these two financing statements, both of which

   were attached to the same e-mail from Mr. Perlowski to Mr. Green (Dep. Ex. 4), strongly

   suggest that the financing statements pertain to different transactions and that the Main Term

   Loan UCC-1 was not pertinent to the Synthetic Lease Transaction:

                 a.      The Synthetic Lease UCC-1 refers to several entities that are parties to

                         the Synthetic Lease Transaction but that the Main Term Loan UCC-1

                         does not mention: Auto Facilities Real Estate Trust 2001-1; Relationship




                                                -13-
09-00504-mg     Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47              Main Document
                                                                                     CONFIDENTIAL
                                           Pg 18 of 47


                          Funding Company, LLC; Wilmington Trust Company; RFC; and the

                          Backup Facility Banks.

                  b.      The Synthetic Lease UCC-1 refers to a number of agreements that

                          pertain to the Synthetic Lease Transaction but are not referred to in the

                          Main Term Loan UCC-1: the Participation Agreement, a Liquidity

                          Agreement, and a Loan Facility Agreement.

                  c.      The Synthetic Lease UCC-1 refers to loans that relate to the Synthetic

                          Lease Transaction but are not referred to in the Main Term Loan UCC-1:

                          Backup Facility Loans and RFC Loans.

          22.     The fact that the Main Term Loan UCC-1 was filed more than five years after

   the closing of the Synthetic Lease Transaction, and three years after the last (and only) time the

   Participation Agreement was amended, is also significant. Because the priority of a security

   interest ordinarily dates from the time a financing statement is filed, financing statements are

   normally (but not necessarily) filed at the time, or before, a transaction closes. If the transaction

   documents are amended thereafter to cover additional collateral, financing statements are

   normally (but not necessarily) filed at the time, or before, the amendment takes effect.

          23.     I am not aware of any evidence suggesting that Mayer Brown took steps to

   resolve Mr. Gonshorek’s concern about the Main Term Loan UCC-1.

          24.     A debtor typically has an interest in making sure that a termination statement is

   not filed with respect to a transaction in which the debtor owes payment or has other secured

   obligations. Security agreements not uncommonly include provisions under which the loss of

   perfection (or the failure of the debtor to advise the secured party of events that might lead to a

   loss of perfection) constitutes a default, entitling the secured party to accelerate the debt and

                                                   -14-
09-00504-mg     Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47              Main Document
                                                                                     CONFIDENTIAL
                                           Pg 19 of 47


   enforce its security interest in the collateral and potentially creating a default under other credit

   agreements. Depending on the type of collateral securing the defaulted obligations,

   enforcement of the security interest may cause irreparable injury to the debtor’s business.

          25.     In light of these circumstances, and in light of the custom and practice of

   attorneys who represent large institutions with respect to secured transactions, Mayer Brown

   could not reasonably have believed that the Main Term Loan UCC-1 pertained to the Synthetic

   Lease Transaction, and so could not reasonably have believed that JPMorgan authorized the

   filing of the Termination Statement.

          26.     Practitioners in this field understand and appreciate the serious consequences

   that may result from terminating the effectiveness of a financing statement when the related

   secured obligations have not been fully discharged. Accordingly, they address and resolve any

   doubts or concerns they may have about whether a termination statement that is proposed to be

   filed affects only the relevant transactions. This is particularly true when the concern is as

   significant as the one raised by Mr. Gonshorek and the potential for error is as obvious.

          27.     Given the significance of this concern and the facts referred to above, neither

   Mr. Merjian’s e-mail (Dep. Ex. 16) nor his execution of the escrow letter (Dep. Exs. 21 & 22)

   changes my conclusion that Mayer Brown could not reasonably have believed that JPMorgan

   Chase authorized the filing of the Termination Statement.

          B.      The Provisions of Article 9 Reflect a Deliberate Decision of the Drafters to
                  Place the Burden of Investigating the Legal Status of a Financing Statement
                  on Prospective Creditors

          28.     Prospective secured creditors typically want to know whether the assets they

   plan to take as collateral are already encumbered with a security interest. To aid in this

   determination, they search for financing statements filed against the prospective debtor.


                                                   -15-
09-00504-mg      Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47                   Main Document
                                                                                           CONFIDENTIAL
                                            Pg 20 of 47


           29.     A filed financing statement indicates to whoever sees it that there may be a

   security interest in the collateral indicated in the financing statement. As the Official

   Comments to the UCC explain, “The notice itself indicates merely that a person may have a

   security interest in the collateral indicated. Further inquiry from the parties concerned will be

   necessary to disclose the complete state of affairs.” UCC § 9-502 cmt. 2 (Official Text). 6

           30.     This “notice-filing” system, under which a financing statement need not provide

   the details of the related transaction or identify specific items of collateral, is fundamental to

   Article 9. It requires a prospective creditor who finds a financing statement that may be

   relevant to a prospective transaction to conduct an investigation to determine whether the

   debtor has, in fact, created a security interest and, if so, in which collateral.

           31.     Under Article 9’s basic priority rule, conflicting security interests in the same

   collateral rank according to priority in time of filing. That is, the security interest perfected by

   the earliest filing has priority over the other security interests. § 9-322(a)(1). 7

           32.     As explained above in paragraph 18.c, the effectiveness of a financing statement

   is not limited to a particular transaction. For this reason, when there is no longer any obligation

   secured by the collateral covered by a financing statement and there is no commitment to make

   an advance or otherwise give value, the debtor typically wishes to render ineffective any filed

   financing statements relating to the discharged obligations.

   6
     “While Delaware has not adopted the Official Comments prepared by the drafters of the
   Uniform Commercial Code, these comments are nevertheless useful in interpreting the Code,
   as it is to be applied in Delaware, in view of the Code's expressed purpose of making uniform
   the law among the various jurisdictions.” In re Copeland, 531 F.2d 1195, 1203 n.4 (3d Cir.
   1976).
   7
    The statement in the text assumes that the conflicting security interests are not perfected by a
   method other than filing. The basic priority rule is subject to exceptions not relevant hereto. §
   9-322(f).

                                                    -16-
09-00504-mg      Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47           Main Document
                                                                                  CONFIDENTIAL
                                           Pg 21 of 47


          33.     The filing of a termination statement with respect to the financing statement is

   the statutory mechanism for achieving this result. Generally, upon the authorized filing of a

   termination statement with the filing office, the financing statement to which the termination

   statement relates ceases to be effective. § 9-513(d).

          34.     The 1972 Official Text of Article 9 (“Former Article 9”) contemplated that,

   when a termination statement was filed with respect to a financing statement, the financing

   statement might be removed from the public record. UCC § 9-404(1) (1972). In some

   circumstances, removal could occur immediately upon receipt of the termination statement; in

   others, removal could occur as soon as after one year after receipt. Id.

          35.     Former Article 9 required that a termination statement be signed by a specified

   person, typically the secured party. Id. It did not require the filing office to verify that the

   person who filed a termination statement was authorized to do so. Id. As a result, from time to

   time a filing office would accept for filing a termination statement that was not signed by the

   specified person. Such a termination statement was ineffective. Its filing did not render

   ineffective an otherwise effective financing statement.

          36.     When the filing office removed an effective financing statement from the public

   record, a subsequent search of the filed records by a prospective creditor would not disclose the

   effective financing statement. Unless the debtor disclosed the facts, the prospective creditor

   typically had no way to discover that the debtor had encumbered the collateral and that a

   financing statement had been filed and remained effective. A prospective creditor who relied

   on the search and proceeded to extend credit as if there were no effective financing statements

   ran the risk of being subordinated to the creditor whose financing statement was ineffectively

   terminated.

                                                  -17-
09-00504-mg     Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47           Main Document
                                                                                 CONFIDENTIAL
                                          Pg 22 of 47


          37.     The Article 9 Study Committee recognized this problem. It recommended that,

   to improve the filing system, the Drafting Committee give attention to “existing problems” in,

   among other areas, “purging of filed financing statements from the records.” PEB Study Group,

   Uniform Commercial Code Article 9, Report at 89 (1992).

          38.     The Article 9 Drafting Committee followed the recommendation. After

   discussion, it concluded that a filing office should not be permitted to remove a financing

   statement from the public record merely because a termination statement is filed with respect to

   that financing statement. Rather, such a financing statement should remain of record—and

   searchable—until at least one year after its effectiveness lapses. This approach ultimately was

   approved by the Sponsors and included in Article 9. UCC § 9-522(a) (1999 Official Text); id. §

   9-523(c).

          39.     The Drafting Committee thought that this approach, under which there is a fixed

   period of time during which the filing office may not remove information from the public

   record, was a significant improvement over the approach taken in Former Article 9. The

   revised approach provides additional information to a prospective creditor who searches the

   filed records. It discloses effective financing statements that would not have been disclosed

   under the former approach.

          40.     The Drafting Committee recognized that this benefit comes with a cost. A

   termination statement that was not filed by a person who was entitled to do so is ineffective.

   UCC § 9-510(a) (1999 Official Text). Any security interest that a prospective creditor might

   perfect thereafter by filing against the same collateral would be subordinate to a competing

   security interest perfected by the apparently-terminated financing statement. UCC § 9-




                                                -18-
09-00504-mg     Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47             Main Document
                                                                                    CONFIDENTIAL
                                           Pg 23 of 47


   322(a)(1) (1999 Official Text). 8 A prospective creditor who receives a filing-office search

   report that discloses a financing statement together with a related termination statement

   ordinarily cannot tell from the search report whether the termination statement was filed by a

   person who was entitled to do so. To assess the risk that its security interest might be junior, the

   prospective creditor must make an investigation to determine whether the filing of a

   termination statement was actually authorized by the secured party of record.

          41.     As Official Comment 2 to UCC § 9-522 (1999 Official Text) explains:

                  [S]ubsection (a) requires the filing office to maintain a record of the information

                  in a financing statement for at least one year after lapse. During that time, the

                  filing office may not delete any information with respect to a filed financing

                  statement; it may only add information. This approach . . . assures searchers that

                  they will receive all information with respect to financing statements filed

                  against a debtor and thereby be able themselves to determine the state of the

                  public record.

          42.     The Drafting Committee’s approach to termination statements was part of a

   broad policy (sometimes called the “open drawer” policy) to increase the amount of

   information available to those who use the UCC filings, even though discovery of the

   information may impose burdens on prospective creditors. For example, under Former Article

   9, some filing offices would reject filings that they thought were legally insufficient. Revised

   Article 9 permits filing offices to reject filings only for a small number of reasons. UCC § 9-




   8
    The basic priority rule is subject to exceptions not relevant hereto. UCC § 9-322(f) (1999
   Official Text).

                                                  -19-
09-00504-mg     Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47             Main Document
                                                                                    CONFIDENTIAL
                                           Pg 24 of 47


   520(a) (1999 Official Text); id. § 9-516(b). The burden is now those who use the filing system

   to determine whether a filing is legally sufficient.

          43.     The Drafting Committee understood that determining whether the filing of a

   termination statement was actually authorized by the secured party of record may be easy or

   difficult, depending on the facts.

          44.     Those for whom secured financing is part of their business generally understand

   that an investigation may be necessary to determine whether a filed termination statement is

   effective. In any given case, the nature and extent of the investigation will depend on a

   prospective creditor’s willingness to tolerate the risk that collateral is or may become

   encumbered by a conflicting security interest that has priority.

          45.     As part of such an investigation, the prospective creditor may seek information

   from the debtor, who in some cases may be able to provide sufficient comfort to the

   prospective creditor that the filing of the termination statement was authorized.

          46.     Alternatively, or in addition, the prospective creditor may seek information from

   the secured party of record. If the secured party of record claims that the filing of a termination

   statement was unauthorized, the prospective creditor typically will not proceed with the

   contemplated transaction. This is the case regardless of whether the potential creditor thinks the

   claim of the secured party of record is legally justified. Resolving the potentially difficult legal

   determination whether, in fact, the termination statement was authorized is not likely to be

   cost-effective, and the creditor would not wish to invite litigation by injecting itself into a

   contentious situation.

          47.     As a result, a reasonably prudent prospective creditor would not have relied to

   its detriment on the presence of the Termination Statement in the public record.

                                                   -20-
09-00504-mg     Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47              Main Document
                                                                                     CONFIDENTIAL
                                           Pg 25 of 47


          48.     The Drafting Committee understood that, if litigation over the effectiveness of a

   termination statement should occur, the court resolving the dispute may need to resort to the

   non-UCC law of agency. See UCC § 1-103 (1999 Official Text) (providing that, unless

   displaced by the particular provisions of the UCC, the principles of the law of principal and

   agent supplement its provisions). 9 See also id. § 9-511 cmt. 3 (“acts taken by a person who is

   authorized under generally applicable principles of agency to act on behalf of the secured party

   of record are effective under this Part”).

          49.     The Drafting Committee also recognized that, because the secured party of

   record typically is an organization, in some cases the non-UCC law of agency may be difficult

   to apply. However, rather than craft a distinct set of agency principles applicable to financing

   statements (or to Article 9 transactions generally), it chose to leave in place the well-developed

   package of non-UCC rules. 10

          50.     As the foregoing indicates, the provisions of Article 9 reflect a deliberate

   decision of the drafters to place the burden of investigating the legal status of a financing

   statement on prospective creditors. Thus, the fact that a prospective creditor might find it

   necessary to conduct an inquiry—even a difficult inquiry—into the facts surrounding the

   authorization of a filed termination statement is consistent with the drafters’ intent.




   9
    As part of the revision of UCC Article 1 in 2001, this provision was renumbered as § 1-
   103(b).
   10
     Those who drafted UCC Article 3 made a different decision. Article 3 contains special rules
   that address signatures by representatives and employees. See, e.g., UCC §§ 3-402 (1999
   Official Text); id. § 3-405.

                                                   -21-
09-00504-mg   Doc 1100   Filed 10/12/18 Entered 10/12/18 19:21:47   Main Document
                                      Pg 26 of 47
09-00504-mg     Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                        Main Document
                                           Pg 27 of 47


                                            EXHIBIT A


Deposition testimony:

A.     International Technical Coatings, Inc. v. Wiretech, Inc., et al., Superior Court of California,

       County of Los Angeles, Central District, Case No. BC-445950.


Arbitration testimony:

B.     Jaguar Energy Guatemala LLC (U.S.A.) et al. v. China Machine New Energy Corporation

       (CHINA), International Court of Arbitration of the International Chamber of Commerce,

       Case No. 20013/CYK




                                              -23-
09-00504-mg      Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                         Main Document
                                            Pg 28 of 47


                                             EXHIBIT B

                                     STEVEN L. HARRIS
                                   Chicago–Kent College of Law
                           565 West Adams Street, Chicago, Illinois 60661
                                         (312) 906–5218

EMPLOYMENT

                                           Current Position

Professor, Chicago–Kent College of Law.
   Norman & Edna Freehling Scholar, 1999–2002.
   Courses: Secured Transactions, Bankruptcy, Remedies, Payment Systems, Contracts.

                                          Previous Positions

Professor, University of Illinois College of Law, 1985–96. Visiting Professor, Spring, 2008; Spring,
   2009. Associate Professor, 1984–85.

Visiting Professor, University of Chicago Law School, Winter, 2000; University of Michigan Law
   School, Fall, 1995; Northwestern University School of Law, Fall, 1988.

Counsel and scholar–in–residence, Sidley & Austin, Chicago, 1990–91 (on leave from U. of Illinois).

Associate Professor, Wayne State University Law School, 1981–84. Assistant Professor, 1979–81.

Assistant Professor, University of Detroit School of Law, 1978–79.

Associate, Levy and Erens, Chicago, 1975–77.

Law clerk to Justices Robert E. English and Charles R. Barrett, Illinois Appellate Court, Chicago,
  1973–75.


EDUCATION

University of Chicago Law School, 1970–73. J.D., 1973.
  President, Law Students Association.

University of Chicago, The College, 1968–70.
  B.A. with high honors from the department of political science, 1970.
  Phi Beta Kappa; Harold E. Goettler Prize for outstanding senior thesis.

University of California, Los Angeles (UCLA), 1966–68.
  Phi Eta Sigma (academic honorary); Alpha Mu Gamma (foreign language honorary).

                                               -24-
09-00504-mg      Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                         Main Document
                                            Pg 29 of 47


PUBLICATIONS: Articles

“Making Sense of UCC Section 9-332(b)” (in progress).

“When Is a Dog’s Tail Not a Leg: A Property–Based Methodology for Distinguishing Sales of
  Receivables from Security Interests That Secure an Obligation,” 82 University of Cincinnati Law
  Review 1029 (2014) (with Charles W. Mooney, Jr.).

“Using First Principles of UCC Article 9 to Solve Statutory Puzzles in Receivables Financing,” 46
  Gonzaga Law Review 297 (2010/11) (with Mooney).

“The International Rail Registry,” 12 Uniform Law Review 531 (2007).

“Choosing the Law Governing Security Interests in International Bankruptcies,” Symposium on
  Bankruptcy Law in the Global Village, 32 Brooklyn International Law Journal 905 (2007).

“The Unfortunate Life and Merciful Death of the Avoidance Powers under Section 103 of the Durbin–
  Delahunt Bill: What Were They Thinking?,” 25 Cardozo Law Review 1829 (2004) (with Mooney).

“Revised Article 9 Meets the Bankruptcy Code: Policy and Impact,” 9 American Bankruptcy Institute
  Law Review 85 (2001) (with Mooney).

“How Successful Was the Revision of UCC Article 9?: Reflections of the Reporters,” Symposium on
  Revised UCC Article 9, 74 Chicago–Kent Law Review 1357 (1999) (with Mooney).

“Measuring the Social Costs and Benefits and Identifying the Victims of Subordinating Security
  Interests in Bankruptcy,” 82 Cornell Law Review 1349 (1997) (with Mooney).

“Choosing the Law Governing Perfection: The Data and Politics of Article 9 Filing,” 79 Minnesota
  Law Review 663 (1995) (with Mooney).

“A Property–Based Theory of Security Interests: Taking Debtors’ Choices Seriously,” 80 Virginia Law
  Review 2021 (1994) (with Mooney).

“Article 6: The Process and the Product—An Introduction,” Symposium on Article 6 of the Uniform
  Commercial Code, 41 Alabama Law Review 549 (1990).

“The Interface Between Articles 2A and 9,” 22 Uniform Commercial Code Law Journal 99 (1989).

“The Rights of Creditors Under Article 2A,” Symposium on Article 2A of the Uniform Commercial
  Code, 39 Alabama Law Review 803 (1988).

“The Interaction of Articles 6 and 9 of the Uniform Commercial Code: A Study in Conveyancing,
  Priorities, and Code Interpretation,” 39 Vanderbilt Law Review 179 (1986).

“A Reply to Theodore Eisenberg’s ‘Bankruptcy Law in Perspective’,” 30 UCLA Law Review 327
  (1982).

                                               -25-
09-00504-mg      Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                         Main Document
                                            Pg 30 of 47


“Non–negotiable Certificates of Deposit: An Article 9 Problem,” 29 UCLA Law Review 330 (1981).


PUBLICATIONS: Books, Chapters, and Reports

CASES, PROBLEMS AND MATERIALS ON SECURITY INTERESTS IN PERSONAL PROPERTY (Foundation Press,
  6th ed. 2016; 5th ed. 2011; 4th ed. 2006 & Supp. 2010; 3d ed. 2001; 2d ed. 1992 & Supp. 1999) (with
  Mooney).

RETENTION OF TITLE IN AND OUT OF INSOLVENCY (Globe Law & Business, M. Willems consult. ed., 2015)
  (chapter on the United States of America).

CASES, PROBLEMS AND MATERIALS ON THE LAW OF PAYMENTS AND OBLIGATIONS (Foundation Press, 5th
  ed.; in progress) (with the late E. Allan Farnsworth).

“The Convention on International Interests in Mobile Equipment (Cape Town Convention),” in
  HAWKLAND’S UNIFORM COMMERCIAL CODE SERIES (West 2009) (supplemented annually).

CASES, PROBLEMS AND MATERIALS ON SALES AND SECURED FINANCING (Foundation Press, 7th ed. 2002;
  6th ed. 1993 & Supp. 1999) (with J. Honnold, C.W. Mooney, Jr., and C. Reitz).

CASES, PROBLEMS AND MATERIALS ON COMMERCIAL LAW (Foundation Press, 5th ed. 1993) (with E.A.
  Farnsworth, J. Honnold, C.W. Mooney, Jr., and C. Reitz).

REPORT OF THE PEB ARTICLE 9 STUDY COMMITTEE (1992) (with Mooney, as Reporter) (under the auspices
  of the Permanent Editorial Board for the Uniform Commercial Code).

“Trade Names, Bulk Sales, and Name Changes—The Challenges of In re McBee to Inventory Financing,” in
   P. Coogan, et al., SECURED TRANSACTIONS UNDER THE U.C.C. (1986).


PUBLICATIONS: Selected Essays, Short Articles, and Published Talks

“Distinguishing Sales of Receivables from Transfers for Security under U.S. Law,” 31 Butterworths
  Journal of International Banking and Financial Law 342 (2016).

“U.C.C. Article 9, Filing–Based Priority, and Fundamental Property Principles: A Response to
  Professor Plank,” 69 The Business Lawyer 79 (2013) (with Mooney).

“Perfecting and Maintaining Perfection in Article 9 Security Interests Under the 2010 Amendments:
   New Sections 9–503 and 9–316,” 10 DePaul Business & Commercial Law Journal 461 (2012) (with
   J. Kilborn & M. Livingston).

“Filing and Enforcement Under Revised Article 9,” 54 The Business Lawyer 1965 (1999) (with
   Mooney).

“Negotiability, Electronic Commercial Practices, and a New Structure for the UCC Article 9 Filing
  System,” 31 Idaho Law Review 835 (1995) (with Mooney).

                                               -26-
09-00504-mg      Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                        Main Document
                                           Pg 31 of 47


“Using Fundamental Principles of Commercial Law to Decide UCC Cases,” 26 Loyola of Los Angeles
  Law Review 637 (1993).

“The Article 9 Study Committee Report: Strong Signals and Hard Choices,” 29 Idaho Law Review 561
  (1992–93) (with Mooney).


AWARD

Recipient, Distinguished Service Award, American College of Commercial Finance Lawyers, 2002 (for
  work in revising UCC Article 9).


PROFESSIONAL ACTIVITIES

                                       Law Reform Activities

Reporter, National Conference of Commissioners of Uniform State Laws and American Law Institute
  Drafting Committee on Amendments to UCC Articles 1, 3, and 9, 2016–present.

Reporter, NCCUSL–ALI Drafting Committee on Amendments to UCC Article 9, 2008–2011.

Reporter, NCCUSL–ALI Drafting Committee to Revise UCC Article 9, 1993–99.

U.S. Delegate and Commercial Law Coordinator (appointed by the Department of State), Diplomatic
   Conference for the Cape Town Convention Protocol on Matters Specific to Space Assets, 2012.

U.S. Delegate and Commercial Law Coordinator (appointed by the Department of State), Diplomatic
   Conference for the Luxembourg Protocol on Matters Specific to Railway Rolling Stock, 2007.
ALI Liaison, Uniform Law Commission Drafting Committee to Revise the Uniform Residential
   Landlord and Tenant Act, 2013–15.

American College of Commercial Finance Lawyers Observer, Uniform Law Commission Drafting
  Committee on Amendments to the Uniform Fraudulent Transfer Act, 2012–14

ALI Representative, Committee to Harmonize North American Law with Regard to the Assignment of
  Receivables in International Trade Convention, 2006–07.

Advisor to Government of Thailand regarding the Thai Business Secured Transactions Bill, 2002.

Consultant, Center for Economic Analysis of Law (concerning draft Romanian law on security interests
  in personal property, 1999, and World Bank Secured Transactions Manual, 2005).

Reporter, Permanent Editorial Board UCC Article 9 Study Committee, 1990–93.

Advisor, Permanent Editorial Board of the Uniform Commercial Code (responsible for drafting PEB
  Commentaries).

                                              -27-
09-00504-mg     Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                        Main Document
                                           Pg 32 of 47


Article 9 Study Committee Liaison to the NCCUSL–ALI Drafting Committee to Revise Uniform
   Commercial Code Article 8, 1991–94.

American Bar Association Advisor to the NCCUSL–ALI Drafting Committee to Revise Uniform
  Commercial Code Article 6, 1985–87.

Reporter, NCCUSL and ALI Drafting Committee to Revise UCC Article 6, 1987–89.

Member, PEB Study Committee for Uniform Commercial Code Article 2, 1988–91.

                                Other Selected Professional Service

Elected Member, American Law Institute; Life Member since 2011.

Fellow, American College of Commercial Finance Lawyers; Board of Regents, 1996–99, 2009–2013.

                              Selected Panels, Speeches, and Programs

Programs on Revised Article 9 (partial list): American Bar Association; Arkansas State Bar; AALS
   Section on Commercial Law; Bell, Boyd & Lloyd; California Bankers Association; Chicago
   Clearing House; Chicago Bar Association; FDIC Legal Division; K&L Gates; Minnesota State Bar
   Association; Morgan, Lewis & Bockius; National Practice Institute.

Faculty, ALI–ABA and ALI CLE courses of study on various aspects of the Uniform Commercial
   Code, bankruptcy, commercial law, and commercial lending, since 1989.

“Mortgage Foreclosures and the Uniform Commercial Code,” Association of Foreclosure Defense
  Attorneys, Chicago, 2013.

Panelist, “Bankruptcy Update,” 2008 Equipment Leasing and Finance Association Legal Forum.

Panelist, “Globalization of Commercial Law,” Association of American Law Schools Conference,
   Montreal, 2005.

Participant, University of Pennsylvania Journal of International Economic Law Roundtable Symposium
   on Cross–Border Secured Transactions, 1999.

Moderator, California Financial Lawyers Conference Annual Seminar, 1991, 1999.

Faculty, Conference on Consumer Finance Law program on Secured Lending, 1998.

Faculty, Eastern District of Pennsylvania Bankruptcy Conference, 1998 Bankruptcy Forum.

Panelist, Annual Meeting, National Conference of Bankruptcy Judges, 1997.

Panelist, ABA program on the revision of UCC Article 8, 1993.

Judge Peter Elliott Memorial Lecture, Financial Lawyers Conference, Los Angeles, 1992.
                                             -28-
09-00504-mg     Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                       Main Document
                                          Pg 33 of 47


                                          EXHIBIT C

Ares Enhanced Loan Investment Strategy III, Ltd.
Ares Enhanced Loan Investment Strategy IR, Ltd.
Ares IIIR/IVR CLO Ltd.
Ares VIR CLO Ltd.
Ares VR CLO Ltd.
Ares XI CLO Ltd.
Atrium IV
Atrium V
Avery Point CLO, Limited
Bentham Wholesale Syndicated Loan Fund
Black Diamond CLO 2005-1 Ltd.
Black Diamond CLO 2005-2 Ltd.
Black Diamond CLO 2006-1 (Cayman) Ltd.
Black Diamond International Funding, Ltd.
Board of Retirement of the San Diego County Employees Retirement Association
Castle Garden Funding
Caterpillar Inc. Pension Master Trust
Chatham Light II CLO, Limited
Crescent Senior Secured Floating Rate Loan Fund LLC
Eaton Vance CDO IX, Ltd.
Eaton Vance CDO VIII, Ltd.
Eaton Vance CDO X PLC
Eaton Vance Floating Rate Income Trust
Eaton Vance Floating Rate Portfolio
Eaton Vance Institutional Senior Loan Fund
Eaton Vance International (Cayman Islands) Floating Rate Income Portfolio
Eaton Vance Limited Duration Income Fund
Eaton Vance Senior Debt Portfolio
Eaton Vance Senior Floating Rate Trust
Eaton Vance Senior Income Trust
Eaton Vance Short Duration Diversified Income Fund
Eaton Vance Variable Trust Floating Rate Income Fund
Evergreen VA High Income Fund, a series of Evergreen Variable Annuity Trust
FIAM Floating Rate High Income Commingled Pool
FIAM High Yield Bond Commingled Pool
FIAM High Yield Fund, LLC
Fidelity Advisor Series I: Fidelity Advisor Floating Rate High Income Fund
Fidelity Advisor Series I: Fidelity Advisor High Income Advantage Fund
Fidelity Advisor Series I: Fidelity Advisor High Income Fund
Fidelity Advisor Series II: Fidelity Advisor Strategic Income Fund
Fidelity American High Yield Fund
Fidelity Canadian Asset Allocation Fund
Fidelity Central Investment Portfolios LLC: Fidelity Floating Rate Central Fund
Fidelity Central Investment Portfolios LLC: Fidelity High Income Central Fund 1
                                            -29-
09-00504-mg    Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                      Main Document
                                         Pg 34 of 47


Fidelity Central Investment Portfolios LLC: Fidelity High Income Central Fund 2
Fidelity Income Fund: Fidelity Total Bond Fund
Fidelity Puritan Trust: Fidelity Puritan Fund
Fidelity School Street Trust: Fidelity Strategic Income Fund
Fidelity Summer Street Trust: Fidelity Capital & Income Fund
Fidelity Summer Street Trust: Fidelity High Income Fund
First Trust Senior Floating Rate Income Fund II
GE Capital US Holdings, Inc.
General Electric Pension Trust
High Yield Bond Fund, a series of 525 Market Street Fund LLC
IBM Personal Pension Plan Trust
International Paper Company Commingled Investment Group Trust
Iowa Public Employees’ Retirement System
Jersey Street CLO, Ltd.
Katonah III, Ltd.
Katonah IV, Ltd.
Legg Mason ClearBridge Capital & Income Fund
Los Angeles Department Water and Power Employees’ Retirement, Disability and Death Benefit
        Insurance Plan
Madison Park Funding I Ltd.
Madison Park Funding II Ltd.
Madison Park Funding III Ltd.
Madison Park Funding IV Ltd.
Madison Park Funding V Ltd.
Madison Park Funding VI Ltd.
Marlborough Street CLO, Ltd.
Metropolitan West High Yield Bond Fund
MFS Charter Income Trust
MFS Intermarket Income Trust I
MFS Intermediate High Income Fund
MFS Meridian Funds - Global High Yield Fund
MFS Multimarket Income Trust
MFS Series Trust III on behalf of MFS Global High Yield Fund
MFS Series Trust III on behalf of MFS High Income Fund
MFS Series Trust VIII on behalf of MFS Strategic Income Fund
MFS Series Trust XIII on behalf of MFS Diversified Income Fund
MFS Special Value Trust
MFS Variable Insurance Trust II on behalf of MFS High Yield Portfolio
MFS Variable Insurance Trust II on behalf of MFS Strategic Income Portfolio
Microsoft Global Finance
Momentum Capital Fund Ltd.
Mt. Wilson CLO II, Ltd.
Napier Park Distressed Debt Opportunity Master Fund Ltd.
Nash Point CLO
Northern Trust Global Advisors, Inc., as Named Fiduciary to the Central States, Southeast, and
        Southwest Areas Pension Fund
                                           -30-
09-00504-mg    Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                      Main Document
                                         Pg 35 of 47


Oaktree High Yield Fund II, L.P.
Oaktree High Yield Fund, L.P.
Oaktree High Yield Plus Fund, L.P.
Oaktree Loan Fund 2x (Cayman), L.P.
Oaktree Senior Loan Fund, L.P.
OCM High Yield Trust
Pacific Gas and Electric VEBA
PG&E Corporation Retirement Master Trust
Race Point II CLO, Limited
Race Point III CLO, Limited
Race Point IV CLO, Ltd.
Reinsurance Group of America, Inc.
Sankaty High Yield Partners III Grantor Trust
State Street Bank and Trust Company as Trustee of the FCA US LLC Master Retirement Trust
State Teachers Retirement System of Ohio
TCW High Income Partners Ltd.
TCW Senior Secured Loan Fund L.P.
Texas County & District Retirement System
TMCT II, LLC
TMCT, LLC
Transamerica Aegon High Yield Bond VP, a series of Transamerica Series Trust
Variable Insurance Products Fund: High Income Portfolio
Variable Insurance Products Fund: Strategic Income Portfolio
Velocity CLO Ltd.
Vitesse CLO Ltd.
Wells Fargo & Company Master Pension Trust
Wells Fargo Core Plus Bond Fund, a series of Wells Fargo Funds Trust
Wells Fargo High Yield Bond Fund, a series of Wells Fargo Funds Trust
Wells Fargo Income Opportunities Fund
Wells Fargo Multi-Sector Income Fund
Wells Fargo Principal Investments, LLC
Wells Fargo Utilities and High Income Fund
Wespath Benefits and Investments
West Bend Mutual Insurance Company
Western Asset Floating Rate High Income Fund, LLC

Continental Casualty Company




                                          -31-
09-00504-mg     Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                       Main Document
                                          Pg 36 of 47


                                           EXHIBIT D

                                   List of Materials Considered

Description                                                           Beg Prod No

Memorandum of Opinion, In re Motors Liquidation Co., No. 325,
2014 (Del. Oct. 17, 2014)

In re Motors Liquidation Co., 486 B.R. 596 (Bankr. S.D.N.Y. 2013)

Memorandum of Opinion, In re Motors Liquidation Co., No. 13-2187
(2d. Cir. Jan. 21, 2015)

Order, In re Motors Liquidation Co., No. 13-2187 (2d. Cir. Apr. 13,
2015)

First Amended Adversary Complaint, In re Motors Liquidation Co.,
No. 09-00504 (S.D.N.Y. Bankr. May 20, 2015)

A. Scurria, 2nd Circ. Holds JPMorgan To Faulty Mayer Brown Loan
Deal, Law 360, http://www.law360.com/articles/613544/
print?section=appellate (Jan. 21, 2015)

G. Broady, 2nd Circ. Won't Rehear Simpson Thacher $1.5B GM Loan
Gaffe, Law 360, http://www.law360.com/articles/642874/
print?section=appellate (Apr. 14, 2015)

M. Chiappardi, Filing Mistake Can End GM Secure Interest, Del.
Justices Say, Law 360, http://www.law360.com/articles/
588160/print?section=appellate (Oct. 17, 2014)

UCC-1 Financing Statement (Ex. 1 to First Am. Compl.)

UCC-3 Financing Statement (Ex. 2 to First Am. Compl.)

Term Loan Agreement dated November 29, 2006

Collateral Agreement dated November 29, 2006

Deposition of Ryan Green, In re Motors Liquidation Co., No. 09-
50026 (S.D.N.Y. Bankr. Jan. 27, 2010)

Deposition of Michael Perlowoski, In re Motors Liquidation Co., No.
09-50026 (S.D.N.Y. Bankr. Jan. 27, 2010)



                                             -32-
09-00504-mg     Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                       Main Document
                                          Pg 37 of 47



Description                                                          Beg Prod No

Deposition of Stewart Gonshorek, In re Motors Liquidation Co., No.
09-50026 (S.D.N.Y. Bankr. Jan. 28, 2010)

Deposition of Robert Gordon, In re Motors Liquidation Co., No. 09-
50026 (S.D.N.Y. Bankr. Jan. 28, 2010)

Deposition of Mardi Merjian, In re Motors Liquidation Co., No. 09-
50026 (S.D.N.Y. Bankr. Feb. 4, 2010)

Deposition of Ryan Green, In re Motors Liquidation Co., No. 09-
50026 (S.D.N.Y. Bankr. Jan. 10, 2017)

Deposition of Stewart Gonshorek, In re Motors Liquidation Co., No.
09-50026 (S.D.N.Y. Bankr. Jan. 11, 2017)

Deposition of Michael Perlowski, In re Motors Liquidation Co., No.
09-50026 (S.D.N.Y. Bankr. Jan. 12, 2017)

Deposition of Robert Gordon, In re Motors Liquidation Co., No. 09-
50026 (S.D.N.Y. Bankr. Jan. 12, 2017)

UCC article 9

UCC article 9 (1972 Official Text)

UCC article 1 (1999 Official Text)

UCC article 3 (1999 Official Text)

UCC article 9 (1999 Official Text)

PEB Study Group, Uniform Commercial Code Article 9 (1992)

Escrow instructions                                                  MB000024

Email: Perlowski > Bailey                                            MB000111

Email Perlowski > Green                                              MB000129

Email Green > Perlowski                                              MB000291

Email Perlowski > Green, Gonshorek                                   MB000292

Email Merjian > Green (and others)                                   MB000348


                                            -33-
09-00504-mg     Doc 1100       Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                         Main Document
                                            Pg 38 of 47



Description                                                      Beg Prod No

Emal Green > Merjian and others                                  MB000350

UCC Compliance Review Results                                    MB000441

Email CT Lien > Gonshorek                                        MB000447

UCC Review Request                                               MB000491

As-filed version of TL UCC-3                                     MB000539

Email Green > Merjian, Duker and others                          MB001390

Email Perlowski > Green, Gonshorek                               MB002414

Email Gordon > Green                                             MB002461

Email Green > Merjian and others                                 MB002563

Email Green > Merjian, Ledyard and others                        MB002565

Email Duker > Green, Merjian, others                             MB002769

Email Holy (GM) > Duker                                          MB002792

Email Green > Merjian, and others                                MB002877

Email Holy > Green                                               MB002932

Email Gonshorek > Green                                          MB003019

Email Green > Gonshorek                                          MB003021

Email Duker > Green, GM                                          MB003163

Email Carlucci > MB Team                                         MB003210

Email Gonshorek > Kluever                                        MB003226

Email Gonshorek > UCC Team                                       MB003388

Email Gonshorek > Kluever                                        MB003393

Email Gonshorek > Kluever, Carlucci, Green                       MB003395


                                             -34-
09-00504-mg      Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                        Main Document
                                           Pg 39 of 47



Description                                                     Beg Prod No

Email Nadolski > Green, Gonshorek                               MB003797

Email Merjian > Green                                           MB003801

UCC Search                                                      MB004084

Email Perlowski > Gonshorek                                     MB004140

Email Green > Braybrook                                         MB004228

Email Green > Romick                                            MB004246

Email Green > Braybrook                                         MB004273

Email Green > Gonshorek                                         MB004608

Email Green > Gonshorek                                         MB004917

Email Merjian > Green, others                                   MB004969

Email Gonshorek > Merjian                                       MB005122

Email Green > Perlowski                                         MB005366

Email Merjian > Proffitt, Green                                 MB005450

Email Green > GM                                                MB005602

Email Green > Merjian                                           MB005604

Email Sundaram > Duker                                          MB005622

Email Glenn > Green, Merjian                                    MB005630

Email Merjian > Green                                           MB006367

Initial SL checklist                                            MB008260

Closing Binder prepared by Mayer Brown                          MB008279-9165

Email Gordon > Klickmann                                        MB009176

Email Swanger > Gordon                                          MB009181

Billing Entry                                                   MB009233

                                          -35-
09-00504-mg    Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                      Main Document
                                         Pg 40 of 47



Deposition Exhibits Reviewed
Exhibit Description                       Beg Prod     End Prod No.       Date of
No.                                       No.                             Doc

1        Email from Ryan Green to         MB001110     MB001110           10/7/2009
         Stewart Gonshorek entitled "GM
         - 00652500"

2        Email string between Ryan                                        10/7/2008
         Green and Michael Perlowski et
         al re General Motors
         Corporation/ JPMorgan
         Delaware Financing Statement
         Filings

3        Email from Michael Perlowski to MB001023      MB001103           10/9/2008
         Ryan Green entitled "Auto
         Facilities Real Estate Trust 2001-
         1 / GM--JPMorgan"

4        Email string between Michael       MB001023   MB001103           10/9/2008
         Perlowski to Ryan Green re Auto
         Facilities Real Estate Trust 2001-
         1 / GM--JPMorgan

5        Termination Statement (GM)       MB006384     MB006384           10/30/2008

6        GM Mayer Brown Affidavit         JPMCB -      JPMCB - 00000111   6/19/2009
                                          00000076

7        Email From Robert Gordon to      MB002461     MB002463           10/1/2008
         Ryan Green entitled "Fw: Chase
         Synthetic Lease"

8        Email from Ryan Green to         MB004228     MB004234           10/6/2008
         Stacey Braybook (Draft of
         Closing Checklist attached)

9        Email string between Ryan       MB005452      MB005465           10/14/2008
         Green, Stacy Braybrook and
         Stewart Gonshorek re GM
         Checklist-Release of Properties
         from JPM Chase Synthetic Lease



                                          -36-
09-00504-mg   Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                     Main Document
                                        Pg 41 of 47



Exhibit Description                        Beg Prod   End Prod No.         Date of
No.                                        No.                             Doc

10      Email from Ryan Green to Arun      MB005592   MB005599             10/15/2008
        Sundaram and Tim Conder
        entitled "GM/JPMorgan Chase
        Synthetic Lease Releases"

11      Email from Ryan Green to Arun      MB005602   MB005602             10/15/2008
        Sundaram entitled "Re:
        GM/JPMorgan Chase Synthetic
        Lease Release"

12      Email string between Arun          JPMCB-     JPMCB-STB-00000908   10/15/2008
        Sundaram and Richard Dunker        STB-
        re Auto Facilities Real Estate     00000906
        Trust

13      Email string between Ryan          JPMCB-     JPMCB-STB-00000077   10/15/2008
        Green, Mardi Merjian and Glenn     STB-
        Kenton re GM/JPMorgan Chase        00000072
        Synthetic Lease Property
        Releases (GM Checklist
        attached)

14      Email string between Ryan          JPMCB-     JPMCB-STB-00000206   10/15/2008
        Green, Mardi Merjian and           STB-
        Michael Ledyard re                 00000184
        GM/JPMorgan Chase
        (documents attached)

15      Email string between Ryan          JPMCB-     JPMCB-STB-00000272   10/15/2008
        Green and Mardi Merjian and        STB-
        Michael Ledyard entitled           00000184
        "GM/JPMorgan Chase-
        Synthetic Lease"

16      Email string between Mardi    JPMCB-          JPMCB-STB-00000367   10/17/2008
        Merjian and Ryan Green re Re: STB-
        GM/JPMorgan Chase - Synthetic 00000366
        Lease

17      Email string between Ryan          MB000005   MB000018             10/21/2008
        Green and Mardi Merjian et al re
        Re: GM/JPMorgan Chase
        Synthetic Lease

                                           -37-
09-00504-mg   Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                      Main Document
                                         Pg 42 of 47



Exhibit Description                         Beg Prod   End Prod No.         Date of
No.                                         No.                             Doc

18      Email string between Ryan           MB004295   MB004295             10/23/2008
        Green and Jamie Romick re Re:
        Auto Facilities Real Estate Trust

19      Email string between Ryan           JPMCB-     JPMCB-STB-00000437   10/24/2008
        Green and William Wineman et        STB-
        al re Re GM/JPMorgan Chase          00000427
        Synthetic Lease (High
        Importance)

20      Email string between Mardi          JPMCB-     JPMCB-STB-00000454   10/27/2008
        Merjian and Ryan Green re FW:       STB-
        GM/JPMorgan Chase Synthetic         00000452
        Lease

21      Email string between Mardi          JPMCB-     JPMCB-STB-00000887   10/29/2008
        Merjian and Ryan Green et al re     STB-
        Re: Auto Facilities Real Estate     00000885
        Trust

22      Draft Escrow Instructions           MB000024   MB000030             10/29/2008

23      Email string between William       JPMCB-      JPMCB-STB-00000893   10/29/2008
        Wineman to Mardi Merjian et al STB-
        re Re: Auto Facilities Real Estate 00000891
        Trust

24      Email from Mary Swanger to          MB000003   MB000003             6/16/2009
        Ryan Green entitled "GM
        Terminations from 2008"

25      Final status report - UCC filings   MB000443   MB000446             11/4/2008

26      Email (with attachments)            JPMCB-     JPMCB-STB-00000115   6/17/2009
                                            STB-
                                            00000112

27      Email from Fem Bomchill to          JPMCB-     JPMCB-STB-00006322   6/18/2009
        Richard Toder entitled "FW:         STB-
        Affidavit of Bob Gordon"            00006319
        (Affidavit of Bob Gordon
        attached)


                                            -38-
09-00504-mg   Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                     Main Document
                                        Pg 43 of 47



Exhibit Description                        Beg Prod   End Prod No.         Date of
No.                                        No.                             Doc

28      Email from Fem Bomchill to         JPMCB-     JPMCB-STB-00006334   6/29/2009
        Andrew Gottfried entitled "GM"     STB-
                                           00006334

29      Email from Mardi Merjian to        JPMCB-     JPMCB-STB-00000001   10/9/2008
        sprofitt@mayerbrown.com            STB-
        entitled "GM syn lease"            00000001

30      Email string between Mardi         JPMCB-     JPMCB-00000950       10/13/2008
        Merjian, Ryan Green et al re       00000950
        JPMorgan/Chase GM Synthetic
        Lease

31      Email string between Mardi         JPMCB-     JPMCB-00000920
        Merijian and Richard Duker et al   00000919
        re GM/JPMorgan Chase
        Synthetic Lease Property
        Releases (includes checklist)

32      Email string between Mardi         JPMCB-     JPMCB-00000362       10/15/2008
        Merjian and Richard Duker et al    00000273
        re GM/JPMorgan Chase
        Synthetic Lease (with
        attachments)

33      Email string between Mardi         JPMCB-     JPMCB-00002014       10/21/2008
        Merjian Ryan Green re Re:          00002012
        Chase/GM Closing

34      Email string between Ryan          JPMCB-     JPMCB-00000440       10/24/2008
        Green and William Wineman et       00000427
        al re Re GM/JPMorgan Chase
        Synthetic Lease (High
        Importance)

35      Email from Richard Duker to        JPMCB-     JPMCB-00002043       10/24/2008
        jeffrey.holy@gm.com entitled       00002042
        "Fw: GM Payroll"

36      Term Loan Agreement                JPMCB-1-   JPMCB-1-00000126     11/29/2006
                                           00000060

37      Collateral Agreement               JPMCB-     JPMCB-CSM-0000158    11/29/2006
                                           CSM-
                                           -39-
09-00504-mg   Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                      Main Document
                                         Pg 44 of 47



Exhibit Description                         Beg Prod   End Prod No.        Date of
No.                                         No.                            Doc
                                            0000112


38      UCC Financing Statement filed       MB005358   MB005362            11/30/2006
        in connection with Term Loan

39      Initial Closing of $325,000,000     JPMCB-     JPMCB-STB-0001033   1/6/2003;
        Synthetic Lease Financing;          STB-                           10/31/2001
        Participation Agreement             0000896

40      Email string between Richard        JPMCB-     JPMCB-00000232      10/1/2008
        Duker and Mary Gherty et al. re     00000231
        Auto Facilities Real Estate Trust

41      Email string between Richard        JPMCB-     JPMCB-00000945      10/10/2008
        Duker and Scott Quigley et al. re   00000944
        GM Term Loan Question

42      Email string between Richard        JPMCB-     JPMCB-STB-0000365   10/17/2008
        Duker and Mardi Merjian et al.      STB-
        re Auto Facilities Real Estate      0000363
        Trust

43      Email string between Richard        JPMCB-     JPMCB-00001645      10/27/2008
        Duker and Arun Sundaram et al.      00001643
        re General Motors Real Estate
        Trust 2001

44      Email string between Richard        JPMCB-     JPMCB-00001098      10/28/2008
        Duker and Carey Fear et al. re      00001092
        General Motors Real Estate
        Trust 2001

45      Email string between Richard        JPMCB-     JPMCB-00001232      10/29/2008
        Duker and Arun Sundaram et al.      00001230
        re GM/JPMorgan Chase -
        Synthetic Lease Maturity

46      Email string between Richard     JPMCB-        JPMCB-00001803      10/30/2008
        Duker and David Walker et al. re 00001803
        GM Synthetic Lease

47      Email from Robert Scheibe to        JPMCB-     JPMCB-MLB-0000494   2/13/2009
        Julie Engell et al. re JPM/GM       MLB-

                                            -40-
09-00504-mg   Doc 1100     Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                     Main Document
                                        Pg 45 of 47



Exhibit Description                        Beg Prod   End Prod No.        Date of
No.                                        No.                            Doc
        Fee Letter                         0000490


48      Screen shot entitled "Incoming     JPMCB-1-   JPMCB-1-00000001    3/4/2009
        Money Transfer Detail"             00000001
        depicting wire transfer in March
        2009

49      Email string between Richard      JPMCB-      JPMCB-00000218      5/10/2009
        Duker and Elizabeth Rarich et al. 00000217
        re GM Term Loan

50      Screen shot entitled "Incoming     JPMCB-1-   JPMCB-1-00000002    5/27/2009
        Money Transfer Detail"             00000002
        depicting wire transfer in May
        2009

51      Spreadsheet entitled "5/27/09      JPMCB-1-   JPMCB-1-00000026    5/27/2009
        General Motors Interim Interest    00000017
        Payment"

52      Email string between Richard       JPMCB-1-   JPMCB-1-00000178    6/3/2009
        Duker and Ann Kurinskas et al.     00000174
        re GM TLB: Q1-09 Collateral
        Certificate & Report

53      Email from Richard Duker to JPMCB-            JPMCB-00000075      6/22/2009
        TCP_Corporates@jpmchase.com 00000075
        entitled "GM"

54      Email from Richard Duker to        JPMCB-     JPMCB-00000069      6/22/2009
        Elizabeth Rarich entitled          00000069
        "General Motors: urgent"

55      Letter from Richard Duker to    JPMCB-1-      JPMCB-1-00000289    6/30/2009
        General Motors Corporation      00000287
        entitled (no title) re amounts
        outstanding under the Term Loan
        Agreement

56      Email string between Justin        JPMCB-     JPMCB-MLB-0002388   6/30/2009
        Forlenza and Z. Sorman et al. re   MLB-
        UCC Terminations                   0002387


                                           -41-
09-00504-mg   Doc 1100      Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                      Main Document
                                         Pg 46 of 47



Exhibit Description                        Beg Prod   End Prod No.        Date of
No.                                        No.                            Doc

57      Spreadsheet untitled depicting     JPMCB-1-   JPMCB-1-00000031
        parties who were lenders under     00000027
        the term loan as of the date the
        term loan was paid off
TL_100 Bill and Payment chart              MB009233   MB009243            N/A


TL_101 Deposition of Ryan Green dated      n/a        n/a                 1/27/2010
       Jan 27, 2010

TL_102 email From: Michael Perlowski       MB002414   MB00220             10/9/2008
       To: Ryan Green

TL_103 Email From: Michael Perlowski       MB002414   MB002420            10/9/2008
       To: Ryan Green

TL_104 email From: Ryan Green To:          MB003021   MB003022            10/21/2008
       Stewart Gonshorek

TL_105 Email From Ryan Green To:           MB001390   MB00436             10/27/2008
       Mardi Merjian

TL_106 Deposition of Stewart               n/a        n/a                 1/28/2010
       Gonshorek dated Jan 28, 2010

TL_107 Deposition of Ryan Green dated      n/a        n/a                 1/27/2010
       Jan 27, 2010

TL_108 Deposition of Robert Gordon         n/a        n/a                 1/28/2010
       dated Jan. 28, 2010

TL_109 Email From: Ryan Green To:          MB009435   MB009436            10/6/2008
       Stacy Braybrook

TL_110 Email From: Catherine Loh To:       WEILJPMG WEILJPMGM00864155 1/31/2007
       Scott Forchheimer                   M00864147




                                           -42-
09-00504-mg   Doc 1100    Filed 10/12/18 Entered 10/12/18 19:21:47 CONFIDENTIAL
                                                                    Main Document
                                       Pg 47 of 47



Exhibit Description                    Beg Prod   End Prod No.          Date of
No.                                    No.                              Doc
JPM_M Email from Perlowski to          MB009437   MB009636              10/7/2008
B_001 Gonshorek re General Motors
      Corp / JPM Delaware Financ.
      Statement
JPM_M Email from Perlowski to Green    MB001023   MB001103              10/9/2008
B_002 re Auto Facilities Real Estate
      Trust 2001-1/GM Corp etc.
JPM_M Email from Green to Holy re      MB009655   MB009658              10/24/2008
B_003 GM end of Term Purchase

JPM_M Email from Gonshorek to          MB006380   MB006380              2/11/2009
B_004 Conder re GM-2000 Synthetic
      Lease Unwinding
JPM_M Email from Perlowski to          MB009347   MB009364              10/8/2008
B_005 Gonshorek re General Motors
      Corp - 00652500
JPM_M Email from Gonshorek to Green    MB005921   MB005921              10/15/2008
B_006 re GM/2000 lease financing




                                       -43-
